Susan J. Lazzo AVP & Senior Counsel Law Department       Sun Life Assurance Company of Canada SC 2335 One Sun Life Executive Park Wellesley Hills, MA 02481-5699 Tel:781-446-1638 800-432-1102 ext. 1638 Fax:781-237-0707 Susan.Lazzo@sunlife.com       December 11, 2012 Securities and Exchange Commission Judiciary Plaza treet, NE Washington, D.C. 20549 Re:Certification pursuant to Rule 497(j) Sun Life of Canada (U.S.) Variable Account F ("Registrant") File Nos. 333-83516 and 811-05846 Commissioners: Pursuant to paragraph (j) of Rule 497 of Regulation C under the Securities Act of 1933, as amended (“Rule 497”), I hereby certify that the form of supplement for the above-captioned Registrant, dated December 10, 2012, does not differ from that contained in the amendment to the Registration Statement on Form N-4 that relates to the supplement, being Post-Effective Amendment No. 46.Post-Effective Amendment No. 46 was filed electronically with the Securities and Exchange Commission via EDGAR on December 10, 2012. Sincerely, /s/ Susan J. Lazzo Susan J. Lazzo AVP & Senior Counsel Sun Life Assurance Company of Canada is a member of the Sun Life Financial group of companies. www.sunlife-usa.com
